DETAILED ACTION
This Office Action is in response to the After Final filed on 1 February 2021.
Claims 1, 3-18 and 20-30 are presented for examination.
Claims 2 are amended.
Claims 2 and 19 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1 February 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claim 1, the Applicant argues:
(1)	The Examiner admits that Liu fails to discloses the features of original claim 2. However, the Examiner indicates that Kwon (paragraphs 62, 65-66, 69, 98) discloses or suggests the features.
Kwon discloses:
“A UE is configured using radio resource control (RRC) messaging with a list of up to M candidate transmission configuration indication (TCI) states at least for the purposes of sharing QCL information.” (para 0062)

“At least the two following mechanisms are for further study, (1) explicit signaling to the UE of the downlink RS (s) ID and corresponding TCI state , and (2) implicit association of the downlink RS (s) ID to a TCI state based on measurements by theUE.” (para 0069).
That is, Kwon describes individual TCI state configuration/association with at least one reference signal set. It is individual TCI state that is configure as a unit: “each TCI state may be configured with at least one reference signal (RS) set.” Accordingly, Kwon at least fails to disclose or suggest “receiving a tuple of transmission configuration indication (TCI) states as a configuration unit.” [Remarks, page 8]

(2)	Additionally, Kwon describes and contemplates one reference signal set that is associated with the individual TCI state. Thus, Kwon at least fails to disclose or suggest “each TCI state of the tuple indicates one of the plurality of port groups associated with the second reference signal set.” (emphasis added), as recited in amended claim 1.  Therefore, for at least these reasons, amended independent claim 1 is allowable over any combination of Liu and Kwon. Amended independent claims 18, 29, and 30 recite features similar to those of amended 

As per the first and second argument,
An updated search will be performed to address the claim amendments.
Regarding Claim 18, please see the comment above for claim 1.  Regarding claims 29 and 30 the arguments are moot since there is a new issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469